Citation Nr: 0733892	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  01-01 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a bipolar disorder.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In February 2005, the Board remanded the case to 
the RO to accommodate the veteran's request for a hearing 
before the Board.  In July 2005, the veteran appeared and 
testified before Acting Veterans Law Judge (AVLJ) Michelle 
Nelsen who is no longer employed at the Board.  In July 2007, 
the veteran appeared and testified before the undersigned 
Veterans Law Judge on all the issues on appeal.


FINDINGS OF FACT

1.  The veteran does not have PTSD.

2.  The veteran's diagnosed acquired psychiatric disorders, 
to include bipolar disorder, non-psychotic major depressive 
disorder, chronic pain syndrome, adjustment disorder, and 
anxiety disorder and depression, were first manifested many 
years after service, and there is no competent evidence that 
such disorders are causally related to injury, disease or 
event in active service.

3.  The veteran does not have a current hearing loss 
disability in either ear per VA standards.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.304 (2007).

2.  An acquired psychiatric disorder, to include a bipolar 
disorder, was not incurred in or aggravated during service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).

3.  Bilateral hearing loss not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2007).  
The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  A section 5103 notice for service connection claim 
must advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The veteran filed his claim of service connection for bipolar 
disorder and hearing loss in July 1999.  The VCAA was enacted 
into law on November 9, 2000.  A January 2001 RO letter 
generically advised the veteran of the VCAA requirements.  He 
filed his claim of service connection for PTSD during a June 
2003 RO hearing.  A pre-adjudicatory RO letter in July 2003 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate a claim of 
service connection for PTSD as well as the relative duties 
upon himself and VA in developing his claim.  In November 
2005, the case was remanded based upon the Board's 
determination that the January 2001 RO letter failed to 
satisfy the VCAA requirements.  A March 2006 RO letter 
advised the veteran of the types of evidence and/or 
information deemed necessary by the RO to substantiate his 
claims of service connection for bipolar disorder and hearing 
loss, the allocated duties to obtain evidence to support the 
claims, and to submit any evidence in his possession that may 
be pertinent to his claims.  He was further advised of the 
criteria for establishing a disability rating and effective 
date of award.

With respect to all of the claims, the record establishes 
that the veteran has actual knowledge of the evidentiary 
requirements to substantiate his claims.  His medical records 
reflect that he has been seeking from his treating physicians 
either a diagnosis of PTSD or opinion relating his bipolar 
disorder to service.  He has obtained and directly submitted 
records that he claims support his claims for compensation 
benefits.  He has also demonstrated an understanding that he 
needs to establish the existence of a current hearing loss 
disability, and VA attempted to obtain this evidence on his 
behalf conducting audiometric examination.  Accordingly, any 
VCAA content deficiencies are shown to be non-prejudicial in 
nature.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
With respect to the hearing loss and bipolar claims, any 
timing and content notice deficits of his VCAA notices were 
cured with readjudication of the claims in the December 2006 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett 
v. Principi, 20 Vet. App. 370, 376 (2006).

Regarding the duty to assist, the record includes the 
veteran's service medical and personnel records, to include 
all documents pertaining to a court-martial proceeding.  All 
available VA and private clinical records have also been 
obtained.  There are no outstanding requests to obtain 
private clinical records which the veteran has both 
identified and authorized VA to obtain on his behalf.  VA 
examination, based upon review of the claims folder, has been 
obtained to determine whether the veteran manifests PTSD.  VA 
examination to determine whether the veteran manifests a 
current hearing loss disability per VA standards was also 
obtained.  However, the veteran did not properly cooperate 
during audiometric testing to obtain valid results and no 
further efforts towards examination in warranted.  See 
38 C.F.R. § 3.655(b) (2007).  As there is no competent 
evidence indicating a possible association between the 
veteran's bipolar disorder and service, and the preponderance 
of the evidence demonstrates no persistent or recurrent 
symptoms of disability since service, VA has no duty to 
obtain medical examination or opinion on the issue of service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder.  Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 84-
86 (2006).  There is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating his claims.


II.  Applicable law and regulation

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

Specified chronic diseases, such as psychoses, may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2006).  
In evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2006).


III.  PTSD

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD 
diagnosis which conforms to the Diagnostic and Statistical 
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see 
38 C.F.R. § 4.125(a), a medical link between current symptoms 
and in-service stressor(s) and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f) (2007).

With regard to the sufficiency of a stressor supporting a 
PTSD diagnosis, DSM-IV requires that the person's response to 
the stressor involve intense fear, helplessness, or horror.  
Cohen v. Brown, 10 Vet. App. 128, 141 (1997), citing DSM-IV 
criteria for establishing a PTSD diagnosis.  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) a person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror".  Id.  The sufficiency of a 
stressor is a medical determination.  Cohen, 10 Vet. App. at 
143.

The veteran claims that he manifests PTSD as a result of 
traumatic experiences in service.  He identifies his in-
service stressors as the circumstances leading to his court-
martial for assault with a deadly weapon.  He asserts that he 
felt physically threatened when arguing with a veteran who 
had returned from Vietnam, but has provided contradictory 
statements as to whether he was physically approached in a 
threatening way.  He reports intrusive thoughts of going to 
jail as a result of the incident.  He also claims as a 
stressor having been given orders to serve in Vietnam on 
three separate occasions.  The veteran's service personnel 
records show that he never served in Vietnam, and he has 
conceded as such in various statements of record.

There is no dispute that the veteran was not diagnosed with 
PTSD in service.  His VA clinical records do reflect a 
diagnosis of non-combat PTSD.  A VA clinical psychologist in 
May 2002 diagnosed non-combat related PTSD noting that the 
veteran displayed a full range of PTSD and depressive 
symptoms.  The underlying stressor was identified as a 
general court-martial for assault with a deadly weapon where 
he caused multiple stitches to be sewn in another soldier.  
The veteran could not remember the circumstances 
precipitating the attack other than he felt threatened.  The 
clinical psychologist noted the facts were verified by 
military records supplied by the veteran.  The other clinical 
notations of PTSD do not note the basis for the diagnosis.  
Interestingly, a February 5, 2005, clinical visitation noted 
the veteran "c/o stressors while in the service in VN 
residual nightmares and flashbacks and depression..." which is 
patently untrue.

Clinical records from the Vet Center from May 2002 to June 
2003 do not reflect a diagnosis of PTSD.  Rather, there is a 
notation that the veteran expressed anger at his treating 
psychiatrist for refusing to diagnose him with PTSD.

In May 2004, the veteran underwent VA PTSD examination based 
upon review of his entire claims folder.  Psychological 
testing was conducted.  He reported a pre-service history of 
having a bad temper and being ready to fight "if someone 
said something [he] didn't like."  He later modified that 
statement by saying he fought only to defend himself.  He 
gave an inconsistent report of whether his assault on his 
fellow servicemate was provoked or unprovoked.  He initially 
reported that the soldier "came toward me" but, when that 
statement was challenged based on information of record, he 
acknowledged he confronted the soldier.  He indicated that he 
had felt threatened, but could not specifically remember 
anything the other soldier did to make him feel threatened 
other than he had been to Vietnam.  He acknowledged drinking 
at the time, but he could not recall if he was intoxicated.  
He reported other instances of violence after service, to 
include cutting his brother with a knife and punching his 
former wife.  Following psychological testing, interview and 
examination, the examiner provided the following opinion:

This veteran does not appear to suffer from PTSD.  
His apparently unprovoked attack against another 
soldier and reported subsequent disturbing dreams 
about the potential legal consequences of such 
behavior would clearly not appear to meet the 
criteria initially established for this condition.  
Furthermore, this propensity to act out in a 
violent manner was not an isolated incident.  
Veteran acknowledged behavioral control problems 
both before the military and well after leaving 
the military.  There was converging evidence 
during the course of this examination that the 
veteran was probably not always straightforward in 
his responses.  As the purpose of this exam was 
primarily to R/O the dx of PTSD, an extensive 
examination was not attempted to address all other 
possible psychiatric disorders.  However, based on 
available psychiatric records and the veteran's 
self-reported hx of symptoms and behaviors, most 
likely diagnostic possibilities include: bipolar 
disorder, substance abuse (currently in sustained 
remission by self report), and probable 
personality disorder.

The Board finds that the preponderance of the evidence 
establishes that the veteran does not have PTSD.  The most 
persuasive evidence in this case is from the May 2004 VA 
examiner who, upon review of the claims folder, interview of 
the veteran and psychological testing, found that the veteran 
did not meet the criteria for a PTSD diagnosis.  This 
examiner's report fully discussed the veteran's pre-service, 
in-service and post-service behavioral patterns, the 
credibility and consistency of the veteran's claimed 
stressors, and provided a rationale why the veteran did not 
meet the criteria for a PTSD diagnosis.  Significantly, this 
examiner challenged the validity of the reported stressor 
based upon the court-martial documents, and provided opinion 
that the stressor was insufficient to produce PTSD.  This 
opinion is consistent with the Vet Center counselor 
determinations refusing to provide a diagnosis of PTSD.  

On the other hand, the May 2002 VA clinical psychologist's 
diagnosis, and remaining diagnoses contained in the clinical 
records, lack an explanation as to how the reported stressor 
was sufficient to produce PTSD.  These diagnostic impressions 
do not discuss the veteran's entire behavioral history or 
reflect an understanding of the entire medical history as 
documented in the claims folder, and the diagnosis was not 
validated by psychological testing.  With respect to the 
sufficiency of the stressors, none of the lay witness 
affidavits associated with the court-martial proceeding 
suggest that the veteran acted in self-defense, appeared to 
have been physically threatened, or that any other individual 
appeared to have been physically threatened.

The veteran's personal opinion that he manifests PTSD is not 
entitled to any probative weight, as he is not shown to 
possess the necessary training to speak to issues involving 
medical diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2007).  The 
Board places more probative weight upon the May 2004 VA 
examiner opinion and finds, by a preponderance of the 
evidence, that the veteran does not have PTSD.  The benefit 
of the doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2006).  See Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The claim of service 
connection for PTSD, therefore, is denied.

IV.  Acquired psychiatric disorder, to include a bipolar 
disorder

The veteran claims that he first manifested bipolar disorder 
in service.  He states that his knife attack on another 
soldier in service evidenced the onset of the disorder.  His 
service medical records do not reflect treatment for, or 
diagnosis of, any acquired psychiatric disorder.  Documents 
pertaining to his court-martial for attack with a deadly 
weapon do not reflect any discussion regarding the presence 
of an acquired psychiatric disorder.  His separation 
examination in January 1971 indicated a normal clinical 
evaluation of his psychiatric status.  The evidence of record 
reflects that the veteran incurred an on-the-job back injury 
in April 1986 with subsequent reinjuries that ultimately 
resulted in his total and permanent unemployability.  At the 
time of injury, he was noted as having emotional stress from 
his work that was treated with a Xanax as both a muscle 
relaxer and mild anti-stress medication.

In March 1988, the veteran was referred for a psychiatric 
consultation based upon a concern that he had emotional 
problems.  A November 1988 private psychiatric examination 
report indicated that the veteran was suffering from symptoms 
of sadness, dispiritedness, chronic anger, inability to 
relax, and poor ability to take initiative in his life.  He 
was preoccupied with his pain and losses that he felt.  He 
also reported being prone to wide swings in mood from anger 
to despondency.  The examiner diagnosed non-psychotic major 
depressive disorder, and chronic pain syndrome.

The record next reflects the veteran's VA treatment for 
bipolar disorder and substance abuse beginning in 1998.  At 
that time, he reported a 7-year history of Lithium treatment.  
Subsequent diagnoses include adjustment disorder with 
depressed mood, anxiety disorder and depression.  

There is no competent medical opinion of record that any of 
the veteran's diagnosed acquired psychiatric disorders were 
either first manifest in service or causally related to 
injury, disease or event in service; or that a psychosis was 
manifest within one year of service.  The Board takes note 
that, in July 2001, the veteran requested a VA social worker 
to provide a nexus opinion to substantiate his claim.  The 
veteran expressed his own opinion that he thought his mood 
disorder existed prior to service and that his one instance 
of violent behavior in service was a symptom of bipolar 
disorder.  The social worker informed the veteran that it was 
a "possibility" that his bipolar disorder was present in 
service, but that establishing his entitlement to benefits 
required more proof.  This social worker documentation of a 
discussion with the veteran does not amount to any form of 
opinion supporting the claim.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ("evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence.'")  Further, even considering 
the rule of reasonable doubt, service connection cannot be 
granted based on pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The veteran's personal opinion that his bipolar disorder was 
first manifested by his single episode of a violent act in 
service holds no probative value.  Espiritu, 2 Vet. App. at 
494; 38 C.F.R. § 3.159(a) (2007).  The veteran has shown 
questionable reliability referring to the circumstances of 
in-service events and the onset of his symptoms.  For 
instance, the May 2004 VA examiner confronted him on an 
inaccurate representation as to whether the knife attack was 
provoked or unprovoked.  Furthermore, a VA clinical record 
documents the veteran alleging PTSD stressors pertaining to 
Vietnam service.  The most reliable evidence in this case 
demonstrates that a military examiner diagnosed the veteran 
with a normal clinical psychiatric status at the time of his 
separation from service, and that his psychiatric symptoms 
were first manifested and treated in the 1980s following a 
serious work-related back injury.  Furthermore, a psychotic 
disorder was not manifest within the first post-service year.  
See 38 C.F.R. §§ 3.307, 3.309 (2007).  The claim of service 
connection for an acquired psychiatric disorder must be 
denied, as the evidence of record preponderates against the 
claim.




V.  Hearing loss

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995.

There is no dispute that the veteran did not manifest hearing 
loss disability, per VA standards, in service or within one 
year from separation from service.  There is also no dispute 
that the veteran had in-service noise exposure while 
performing duties as a loader and tank driver.  An October 
1993 audiometric examination held in the VA clinical setting 
showed right ear puretone thresholds of 15, 15, 10, 10 and 25 
decibels at the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz, respectively.  He had left ear puretone thresholds of 
10, 5, 5, 10 and 40 decibels at the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, respectively.  He had speech 
recognition scores of 100 percent for the right ear, and 96 
percent for the left ear.  The reliability of the testing was 
not reported.

The veteran attended a formal VA audiology examination in 
August 2006.  The audiometric testing showed ascending right 
ear puretone thresholds of 45, 40, 40, 40 and 60 decibels at 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, 
respectively.  Descending puretone thresholds of 65 and 60 
decibels at 500 and 1000 Hertz, respectively, were 
demonstrated.  He had ascending left ear puretone thresholds 
of 35, 35, 35, 40 and 65 decibels at the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz, respectively.  Descending 
puretone thresholds of 60 and 50 decibels at 500 and 1000 
Hertz, respectively, were demonstrated.  He had speech 
recognition scores of 98 percent for the right ear and 96 
percent for the left ear.  The certified clinical audiologist 
provided the following assessment:

D.  Diagnostic and Clinical Tests:

Both ears - Volunteered responses did not y[ie]ld 
consistent results therefore true hearing 
thresholds could not be obtained.  Hearing was 
judged to be adequate for communication purposes 
based on the excellent word recognition scores 
obtained.  Otoacoustic emissions (OAE) revealed 
normal cochlear function in the low to mid 
frequencies for both ears.  Type A (normal) 
tympanograms were obtained and acoustic reflexes 
were present with no decay.

E.  Diagnosis:

       1.  Summary of audiologic test results.
Hearing test did not y[ie]ld valid results, 
therefore, determination of true hearing can not 
be made.  OAE and Immitance testing would suggest 
normal hearing for the low and mid frequencies 
and normal middle ear function.  It should be 
noted that the veteran was counseled on how to 
respond during testing but this did not improve 
the results.

       2.  Note whether audiologic results indicate 
an ear or hearing problem that requires medical 
follow-up or a problem, which, if treated, might 
cause a change in hearing threshold levels.
	None noted.

A claimant seeking compensation benefits has a duty to 
participate and cooperate in VA examination if deemed 
necessary to substantiate a claim.  Failure to do so requires 
VA to decide the case of the evidence of record in an 
original claim.  38 C.F.R. § 3.655(b) (2007).  See Kowalski 
v. Nicholson, 19 Vet. App. 171, 178 (2005) ("[w]hen 
entitlement ... to a benefit cannot be established ... 
without a current VA examination ... and a claimant, without 
good cause, fails to report for such examination," the 
original compensation claim "shall be rated based on the 
evidence of record."  In this case, the inability to 
substantiate a current hearing loss disability rests solely 
with the veteran's cooperation in submitting to audiometric 
testing.  His failure to cooperate places the Board in the 
position of rating the claim based upon the evidence of 
record.  38 C.F.R. § 3.655 (2007); Kowalski, 19 Vet. App. at 
178.  As there is questionable validity to the audiometric 
test results of record, the Board must rely on the 
audiologist's opinion that the OAE and imittance testing 
suggested normal hearing.  There is no doubt of material fact 
to be resolved in the veteran's favor.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, to 
include a bipolar disorder, is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


